
	
		I
		113th CONGRESS
		2d Session
		H. R. 4776
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To prohibit an institution of higher education that participates in a boycott of the Israeli
			 government, economy, or academia from receiving funds 
from the U.S. Federal Government.
	
	
		1.Prohibiting institutions of higher education that 
discriminate against Israel from receiving     Federal funds
			No Federal funds appropriated after the date of the enactment of this Act may be used to enter into
			 a contract, memorandum of understanding, or cooperative agreement with,
			 make a grant to, award to, or provide a loan or loan guarantee to any
			 institution of higher education that participates in a boycott of the
			 Israeli government, economy, or academia.  This prohibition includes any
			 and all funds that would otherwise be made available by the Higher
			 Education Act of 1965.2.Determination of ineligible institutions(a)DeterminationsWithin 60 days of enactment of this Act, and every year thereafter, the Secretary of State, in
			 coordination with the Secretary of Education, shall determine which
			 institutions of higher education are participating in a boycott of the
			 Israeli government, economy, or academia.(b)CriteriaIf any institution of higher education, adopts a policy or resolution, issues a statement, or
			 otherwise formally establishes the restriction of discourse, cooperation,
			 exchange, financial interaction, or any other involvement with the Israeli
			 government, economy, or academia—including academic institutions or
			 scholars on the basis of  the connection of such institutions or such
			 scholars to the State of Israel—then that institution shall be determined
			 to be participating in a boycott of the Israeli government, economy, or
			 academia.(c)NoticeThe Secretary of State shall make public a list of all institutions determined to be participating
			 in a boycott of the Israeli government, economy, or academia pursuant to
			 this Act, and shall notify each institution identified.3.Restoration of eligibility for ceasing of boycottThe prohibition under section 1 shall cease to apply to any institution of higher education that
			 the Secretary of State, in coordination with the Secretary of Education,
			 determines has ceased participating in a boycott of the Israeli
			 government, economy, or academia.
